

NINTH AMENDMENT TO THE
FOURTH AMENDED AND RESTATED AGREEMENT OF
LIMITED PARTNERSHIP OF AIMCO PROPERTIES, L.P.




This NINTH AMENDMENT TO THE FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF AIMCO PROPERTIES, L.P., dated August 16, 2016 (this “Amendment”),
is being executed by AIMCO-GP, Inc., a Delaware corporation (the “General
Partner”), as the general partner of AIMCO Properties, L.P., a Delaware limited
partnership (the “Partnership”), pursuant to the authority conferred on the
General Partner by Section 7.3.C(7) of the Fourth Amended and Restated Agreement
of Limited Partnership of AIMCO Properties, L.P., dated as of July 29, 1994 and
restated as of February 28, 2007, as amended and/or supplemented from time to
time (including all exhibits thereto, the “Agreement”). Capitalized terms used,
but not otherwise defined herein, shall have the respective meanings ascribed
thereto in the Agreement.


WHEREAS, pursuant to Section 4.2.A of the Agreement, the General Partner (i) is
authorized to cause the Partnership to issue additional Partnership Preferred
Units, for any Partnership purpose, at any time or from time to time, to the
Partners or to other Persons, for such consideration and on such terms and
conditions as shall be established by the General Partner in its sole and
absolute discretion, and (ii) is authorized to determine the designations,
preferences and relative, participating, optional or other special rights,
powers and duties of the Partnership Preferred Units.


NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


(a)The Agreement is hereby amended by the addition of a new exhibit, entitled
“Exhibit AA,” in the form attached hereto, which shall be attached to and made a
part of the Agreement.


(b)Except as specifically amended hereby, the terms, covenants, provisions and
conditions of the Agreement shall remain unmodified and continue in full force
and effect and, except as amended hereby, all of the terms, covenants,
provisions and conditions of the Agreement are hereby ratified and confirmed in
all respects.









--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment has been executed as the date first written
above,
GENERAL PARTNER:
AIMCO-GP, INC.,
a Delaware corporation
By:
 
/s/ John Bezzant
 
Name:
John Bezzant
 
Title:
Executive Vice President








--------------------------------------------------------------------------------





EXHIBIT AA
PARTNERSHIP UNIT DESIGNATION OF
THE CLASS TEN PARTNERSHIP PREFERRED UNITS OF
AIMCO PROPERTIES, L.P.
1.Number of Units and Designation.
A class of Partnership Preferred Units is hereby designated as “Class Ten
Partnership Preferred Units” (the “Preferred Units”), and the number of
Partnership Preferred Units constituting such class shall be six hundred eighty
thousand (680,000).
2.    Definitions.
Capitalized terms used and not otherwise defined herein shall have the
respective meanings assigned thereto in the Agreement, as modified by this
Partnership Unit Designation and the defined terms used herein. For purposes of
this Partnership Unit Designation, the following terms shall have the respective
meanings ascribed below:
“Agreement” shall mean the Agreement of Limited Partnership of the Partnership,
as amended, supplemented or restated from time to time.
“Assignee” shall mean a Person to whom one or more Preferred Units have been
Transferred in a manner permitted under the Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.5 of
the Agreement.
“Cash Amount” shall mean, with respect to any Tendered Unit, cash in an amount
equal to the Liquidation Preference of such Tendered Unit.
“Class Ten Partnership Preferred Unit” or “Preferred Unit” shall mean a
Partnership Preferred Unit with the designations, preferences and relative,
participating, optional or other special rights, powers and duties as are set
forth in this Partnership Unit Designation.
“Cut-Off Date” shall mean the fifth (5th) Business Day after the General
Partner's receipt of a Notice of Redemption.
“Distribution Payment Date” shall have the meaning set forth of Section 4(b) of
this Partnership Unit Designation.
“Junior Partnership Units” shall have the meaning set forth in Section 3(c) of
this Partnership Unit Designation.
“Liquidation Preference” shall have the meaning set forth in Section 5(a) of
this Partnership Unit Designation.
“Market Value” shall mean, as of any calculation date and with respect to any
share of stock, the average of the daily market prices for ten (10) consecutive
trading days immediately preceding the calculation date. The market price for
any such trading day shall be:
(i)if the shares are listed or admitted to trading on any securities exchange,
the closing price, regular way, on such day, or if no such sale takes place on
such day, the average of the closing bid and asked prices on such day, in either
case as reported in the principal consolidated transaction reporting system,
(ii)    if the shares are not listed or admitted to trading on any securities
exchange, the last reported sale price on such day or, if no sale takes place on
such day, the average of the closing bid and asked prices on such day, as
reported by a reliable quotation source designated by the General Partner, or
(iii)    if the shares are not listed or admitted to trading on any securities
exchange, and no such last reported sale price or closing bid and asked prices
are available, the average of the reported high bid and low asked prices on such
day, as reported by a reliable quotation source designated by the General
Partner, or if there shall be no bid and asked prices on such day, the average
of the high bid and low asked prices, as so reported, on the most recent day
(not more than ten (10) days prior to the date in question) for which prices
have been so reported;
provided, however, that, if there are no bid and asked prices reported during
the ten (10) days prior to the date in question, the Market Value of the shares
shall be determined by the General Partner acting in good faith on the basis of
such quotations and


AA-1



--------------------------------------------------------------------------------




other information as it considers, in its reasonable judgment, appropriate;
provided, further, that the General Partner is authorized to adjust the market
price for any trading day as may be necessary, in its judgment, to reflect an
event that occurs at any time after the commencement of such ten day period that
would unfairly distort the Market Value, including, without limitation, a stock
dividend, split, subdivision, reverse stock split, or share combination.
“Notice of Redemption” shall mean a Notice of Redemption in the form of Annex I
to this Partnership Unit Designation.
“Parity Partnership Units” shall have the meaning set forth in Section 3(b) of
this Partnership Unit Designation.
“Partnership” shall mean AIMCO Properties, L.P., a Delaware limited partnership.
“Previous General Partner” shall mean Apartment Investment and Management
Company, a Maryland corporation.
“Redemption” shall have the meaning set forth in Section 6(b) of this
Partnership Unit Designation.
“REIT Shares” shall mean a share of the Previous General Partner’s Class A
Common Stock.
“REIT Shares Amount” shall mean, with respect to any Tendered Units, a number of
REIT Shares equal to the quotient obtained by dividing (i) the Cash Amount for
such Tendered Units, by (ii) the Market Value of a REIT Share as of the fifth
(5th) Business Day prior to the date of receipt by the General Partner of a
Notice of Redemption for such Tendered Units.
“Senior Partnership Units” shall have the meaning set forth in Section 3(a) of
this Partnership Unit Designation.
“Specified Redemption Date” shall mean, with respect to any Redemption, the
tenth (10th) Business Day after the receipt by the General Partner of a Notice
of Redemption; provided, however, that the Specified Redemption Date, as well as
the closing of a Redemption, or an acquisition of Tendered Units by the Previous
General Partner pursuant to Section 6 hereof, on any Specified Redemption Date,
may be deferred, in the General Partner's sole and absolute discretion, for such
time (but in any event not more than one hundred fifty (150) days in the
aggregate) as may reasonably be required to effect, as applicable, the
expiration or termination of the applicable waiting period, if any, under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.
“Tendering Party” shall have the meaning set forth in Section 6(b) of this
Partnership Unit Designation.
“Tendered Units” shall have the meaning set forth in Section 6(b) of this
Partnership Unit Designation.
“Transaction” shall have the meaning set forth in Section 7(d) of this
Partnership Unit Designation.
3.    Ranking.
Any class or series of Partnership Units of the Partnership shall be deemed to
rank:
(a)    prior or senior to the Class Ten Partnership Preferred Units, as to the
payment of distributions and as to the distribution of assets upon liquidation,
dissolution or winding up, if the holders of such class or series shall be
entitled to the receipt of distributions and of amounts distributable upon
liquidation, dissolution or winding up, as the case may be, in preference or
priority to the holders of Class Ten Partnership Preferred Units (the
partnership units being hereinafter referred to, collectively, as “Senior
Partnership Units”);
(b)    on a parity with the Class Ten Partnership Preferred Units, as to the
payment of distributions and as to the distribution of assets upon liquidation,
dissolution or winding up, whether or not the distribution rates, distribution
payment dates or redemption or liquidation prices per unit or other denomination
thereof be different from those of the Class Ten Partnership Preferred Units
(i) if such class or series of partnership units shall be Class A Partnership
Preferred Units, Class Z Partnership Preferred Units, Series A Community
Reinvestment Act Perpetual Partnership Preferred Units, Class One Partnership
Preferred Units, Class Two Partnership Preferred Units, Class Three Partnership
Preferred Units, Class Four Partnership Preferred Units, or Class Nine
Partnership Preferred Units, or (ii) if the holders of such class or series of
partnership units and the Class Ten Partnership Preferred Units shall be
entitled to the receipt of distributions and of amounts distributable upon
liquidation, dissolution or winding up in proportion to their respective amounts
of accrued and unpaid distributions per unit or other denomination or
liquidation preferences, without preference or priority one over the other (the
partnership units referred to in clauses (i) and (ii) of this paragraph being
hereinafter referred to, collectively, as “Parity Partnership Units”); and


AA-2



--------------------------------------------------------------------------------




(c)    junior to the Class Ten Partnership Preferred Units, as to the payment of
distributions and as to the distribution of assets upon liquidation, dissolution
or winding up, (i) if such class or series of partnership units shall be
Partnership Common Units or Class I High Performance Partnership Units or
(ii) if the holders of Class Ten Partnership Preferred Units shall be entitled
to receipt of distributions or of amounts distributable upon liquidation,
dissolution or winding up, as the case may be, in preference or priority to the
holders of such class or series of Partnership Units (the partnership units
referred to in clauses (i) and (ii) of this paragraph being hereinafter referred
to, collectively, as “Junior Partnership Units”).
4.    Quarterly Cash Distributions.
(a)    Holders of Preferred Units will be entitled to receive, when and as
declared by the General Partner out of Available Cash, quarterly cash
distributions in an amount per Preferred Unit equal to $0.375, and no more.
(b)    Any such distributions will be cumulative from the date of original
issue, whether or not in any distribution period or periods such distributions
have been declared, and shall be payable quarterly on February 15, May 15,
August 15 and November 15 of each year (or, if not a Business Day, the next
succeeding Business Day) (each a “Distribution Payment Date”), commencing on the
first such date occurring after the date of original issue. If the Preferred
Units are issued on any day other than a Distribution Payment Date, the first
distribution payable on such Preferred Units will be prorated for the portion of
the quarterly period that such Preferred Units are outstanding on the basis of
twelve 30-day months and a 360-day year. Distributions will be payable in
arrears to holders of record as they appear on the records of the Partnership at
the close of business on the February 1, May 1, August 1 or November 1, as the
case may be, immediately preceding each Distribution Payment Date. Holders of
Preferred Units will not be entitled to receive any distributions in excess of
cumulative distributions on the Preferred Units. No interest, or sum of money in
lieu of interest, shall be payable in respect of any distribution payment or
payments on the Preferred Units that may be in arrears. Holders of any Preferred
Units that are issued after the date of original issuance will be entitled to
receive the same distributions as holders of any Preferred Units issued on the
date of original issuance.
(c)    When distributions are not paid in full upon the Preferred Units or any
Parity Partnership Units, or a sum sufficient for such payment is not set apart,
all distributions declared upon the Preferred Units and any Parity Partnership
Units shall be declared ratably in proportion to the respective amounts of
distributions accumulated and unpaid on the Preferred Units and accumulated and
unpaid on such Parity Partnership Units. Except as set forth in the preceding
sentence, unless distributions on the Preferred Units equal to the full amount
of accumulated and unpaid distributions have been or contemporaneously are
declared and paid, or declared and a sum sufficient for the payment thereof has
been or contemporaneously is set apart for such payment, for all past
distribution periods, no distributions shall be declared or paid or set apart
for payment by the Partnership with respect to any Parity Partnership Units.
(d)    Unless full cumulative distributions (including all accumulated, accrued
and unpaid distributions) on the Preferred Units have been declared and paid, or
declared and set apart for payment, for all past distribution periods, no
distributions (other than distributions paid in Junior Partnership Units or
options, warrants or rights to subscribe for or purchase Junior Partnership
Units) may be declared or paid or set apart for payment by the Partnership and
no other distribution of cash or other property may be declared or made,
directly or indirectly, by the Partnership with respect to any Junior
Partnership Units, nor shall any Junior Partnership Units be redeemed, purchased
or otherwise acquired (except for a redemption, purchase or other acquisition of
Partnership Common Units made for purposes of an employee incentive or benefit
plan of the Partnership or any affiliate thereof, including, without limitation,
Previous General Partner and its affiliates) for any consideration (or any
monies be paid to or made available for a sinking fund for the redemption of any
such Junior Partnership Units), directly or indirectly, by the Partnership
(except by conversion into or exchange for Junior Partnership Units, or options,
warrants or rights to subscribe for or purchase Junior Partnership Units), nor
shall any other cash or other property be paid or distributed to or for the
benefit of holders of Junior Partnership Units.
(e)    Notwithstanding the foregoing provisions of this Section 4, the
Partnership shall not be prohibited from (i) declaring or paying or setting
apart for payment any distribution on any Parity Partnership Units or
(ii) redeeming, purchasing or otherwise acquiring any Parity Partnership Units,
in each case, if such declaration, payment, redemption, purchase or other
acquisition is necessary to maintain the Previous General Partner's
qualification as a REIT.


AA-3



--------------------------------------------------------------------------------




5.    Liquidation Preference.
(a)    Upon any voluntary or involuntary liquidation, dissolution or winding up
of the Partnership, before any allocation of income or gain by the Partnership
shall be made to or set apart for the holders of any Junior Partnership Units,
to the extent possible, the holders of Preferred Units shall be entitled to be
allocated income and gain to the extent necessary to enable them to receive a
liquidation preference (the “Liquidation Preference”) per Preferred Unit equal
to the sum of (i) $25 plus (ii) any accumulated, accrued and unpaid
distributions (whether or not earned or declared) to the date of final
distribution to such holders; but such holders will not be entitled to any
further payment or allocation. Until all holders of the Preferred Units have
been paid the Liquidation Preference in full, no allocation of income or gain
will be made to any holder of Junior Partnership Units upon the liquidation,
dissolution or winding up of the Partnership.
(b)    If, upon any voluntary or involuntary liquidation, dissolution or winding
up of the Partnership, the assets of the Partnership, or proceeds thereof,
distributable among the holders of Preferred Units shall be insufficient to pay
in full the Liquidation Preference and liquidating payments on any Parity
Partnership Units, then following appropriate allocations of Partnership income,
gain, deduction and loss, such assets, or the proceeds thereof, shall be
distributed among the holders of Preferred Units and any such Parity Partnership
Units ratably in the same proportion as the respective amounts that would be
payable on such Preferred Units and any such Parity Partnership Units if all
amounts payable thereon were paid in full.
(c)    A voluntary or involuntary liquidation, dissolution or winding up of the
Partnership will not include a consolidation or merger of the Partnership with
one or more partnerships, corporations or other entities, or a sale or transfer
of all or substantially all of the Partnership's assets.
(d)    Upon any voluntary or involuntary liquidation, dissolution or winding up
of the Partnership, after all allocations shall have been made in full to the
holders of Preferred Units and any Parity Partnership Units to the extent
necessary to enable them to receive their respective liquidation preferences,
any Junior Partnership Units shall be entitled to receive any and all assets
remaining to be paid or distributed, and the holders of the Preferred Units and
any Parity Partnership Units shall not be entitled to share therein.
6.    Redemption.
(a)    Except as set forth in this Section 6 hereof, the Preferred Units may not
be redeemed at the option of the Partnership, and will not be required to be
redeemed or repurchased by the Partnership or the Previous General Partner
except if a holder of a Preferred Unit effects a Redemption, as provided for in
Section 6(b) hereof. The Partnership or the Previous General Partner may
purchase Preferred Units from time to time in the open market, by tender or
exchange offer, in privately negotiated purchases or otherwise.
(b)    On or after the first (1st) anniversary of becoming a holder of Preferred
Units, a Qualifying Party shall have the right (subject to the terms and
conditions set forth herein) to require the Partnership to redeem all or a
portion of the Preferred Units held by such Qualifying Party (such Preferred
Units being hereafter “Tendered Units”) in exchange (a “Redemption”) for REIT
Shares issuable on, or the Cash Amount payable on, the Specified Redemption
Date, as determined by the Partnership in its sole discretion. Any Redemption
shall be exercised pursuant to a Notice of Redemption delivered to the General
Partner by the Qualifying Party when exercising the Redemption right (the
“Tendering Party”).
(c)    If the Partnership elects to redeem Tendered Units for REIT Shares rather
than cash, then the Partnership shall direct the Previous General Partner to
issue and deliver such REIT Shares to the Tendering Party pursuant to the terms
set forth in this Section 6, in which case, (i) the Previous General Partner,
acting as a distinct legal entity, shall assume directly the obligation with
respect thereto and shall satisfy the Tendering Party's exercise of its
Redemption right, and (ii) such transaction shall be treated, for Federal income
tax purposes, as a transfer by the Tendering Party of such Tendered Units to the
Previous General Partner in exchange for REIT Shares. If the Partnership elects
to redeem any number of Tendered Units for REIT Shares, rather than cash, on the
Specified Redemption Date, the Tendering Party shall sell such number of the
Tendered Units to the Previous General Partner in exchange for a number of REIT
Shares equal to the REIT Shares Amount for such number of the Tendered Units.
The Tendering Party shall submit (i) such information, certification or
affidavit as the Previous General Partner may reasonably require in connection
with the application of the Ownership Limit and other restrictions and
limitations of the Charter to any such acquisition and (ii) such written
representations, investment letters, legal opinions or other instruments
necessary, in the Previous General Partner's view, to effect compliance with the
Securities Act. The REIT Shares shall be delivered by the Previous General
Partner as duly authorized, validly issued, fully paid and accessible REIT
Shares, free of any pledge, lien, encumbrance or restriction, other than the
Ownership Limit and other restrictions provided in the Charter, the Bylaws of
the Previous General Partner, the Securities Act and relevant state securities
or “blue sky” laws. Neither any Tendering Party whose Tendered Units are
acquired


AA-4



--------------------------------------------------------------------------------




by the Previous General Partner pursuant to this Section 6, any Partner, any
Assignee nor any other interested Person shall have any right to require or
cause the Previous General Partner or the General Partner to register, qualify
or list any REIT Shares owned or held by such Person, whether or not such REIT
Shares are issued pursuant to this Section 6, with the SEC, with any state
securities commissioner, department or agency, under the Securities Act or the
Exchange Act or with any stock exchange; provided, however, that this limitation
shall not be in derogation of any registration or similar rights granted
pursuant to any other written agreement between the Previous General Partner and
any such Person. Notwithstanding any delay in such delivery, the Tendering Party
shall be deemed the owner of such REIT Shares for all purposes, including,
without limitation, rights to vote or consent, receive dividends, and exercise
rights, as of the Specified Redemption Date. REIT Shares issued upon an
acquisition of the Tendered Units by the Previous General Partner pursuant to
this Section 6 may contain such legends regarding restrictions under the
Securities Act and applicable state securities laws as the Previous General
Partner in good faith determines to be necessary or advisable in order to ensure
compliance with such laws.
(d)    The Partnership shall have no obligation to effect any redemption unless
and until a Tendering Party has given the Partnership a Notice of Redemption.
Each Notice of Redemption shall be sent by hand delivery or by first class mail,
postage prepaid, to AIMCO Properties, L.P., c/o AIMCO-GP, Inc., 4582 South
Ulster Street, Suite 1100, Denver, Colorado 80237, Attention: Investor
Relations, or to such other address as the Partnership shall specify in writing
by delivery to the holders of the Preferred Units in the same manner as that set
forth above for delivery of the Notice of Redemption. At any time prior to the
Specified Redemption Date for any Redemption, any holder may revoke its Notice
of Redemption.
(e)    A Tendering Party shall have no right to receive distributions with
respect to any Tendered Units (other than the Cash Amount) paid after delivery
of the Notice of Redemption, whether or not the record date for such
distribution precedes or coincides with such delivery of the Notice of
Redemption. If the Partnership elects to redeem any number of Tendered Units for
cash, the Cash Amount for such number of Tendered Units shall be delivered as a
certified check payable to the Tendering Party or, in the General Partner's sole
and absolute discretion, in immediately available funds.
(f)    Notwithstanding the provisions of this Section 6, the Previous General
Partner shall not, under any circumstances, elect to acquire Tendered Units in
exchange for REIT Shares if such exchange would be prohibited under the Charter.
(g)    Notwithstanding anything herein to the contrary, with respect to any
Redemption pursuant to this Section 6:
(1)    All Preferred Units acquired by the Previous General Partner for REIT
Shares pursuant to this Section 6 hereof shall be contributed by the Previous
General Partner to either or both of the General Partner and the Special Limited
Partner in such proportions as the Previous General Partner, the General Partner
and the Special Limited Partner shall determine. Any Preferred Units so
contributed to the General Partner shall automatically, and without further
action required, be converted into and deemed to be a General Partner Interest
comprised of number of Partnership Common Units equal to the number of REIT
Shares issued in exchange for such Preferred Units. Any Preferred Units so
contributed to the Special Limited Partner shall automatically, and without
further action required, be converted into a number of Partnership Common Units
equal to the number of REIT Shares issued in exchange for such Preferred Units.
(2)    Subject to the Ownership Limit, no Tendering Party may effect a
Redemption for less than five hundred (500) Preferred Units or, if such
Tendering Party holds (as a Limited Partner or, economically, as an Assignee)
less than five hundred (500) Preferred Units, all of the Preferred Units held by
such Tendering Party.
(3)    No Tendering Party may (A) effect a Redemption more than once in any
fiscal quarter of a Twelve-Month Period or (B) effect a Redemption during the
period after the Partnership Record Date with respect to a distribution and
before the record date established by the Previous General Partner for a
distribution to its stockholders of some or all of its portion of such
Partnership distribution.
(4)    The consummation of such Redemption shall be subject to the expiration or
termination of the applicable waiting period, if any, under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.
(5)    The Tendering Party shall continue to own (subject, in the case of an
Assignee, to the provision of Section 11.5 of the Agreement) all Preferred Units
subject to any Redemption, and be treated as a Limited Partner or an Assignee,
as applicable, with respect to such Preferred Units for all purposes of the
Agreement, until such Preferred Units are either paid for by the Partnership
pursuant to this Section 6 or transferred to the Previous General Partner (or
directly to the General Partner or Special Limited Partner) and paid for, by the
issuance of REIT Shares, pursuant to this Section 6 on the Specified Redemption
Date. Until a Specified Redemption Date and an acquisition of the Tendered Units
by the Previous General Partner pursuant to


AA-5



--------------------------------------------------------------------------------




this Section 6, the Tendering Party shall have no rights as a stockholder of the
Previous General Partner with respect to the REIT Shares issuable in connection
with such acquisition.
For purposes of determining compliance with the restrictions set forth in this
Section 6(h), all Partnership Common Units and Partnership Preferred Units,
including Preferred Units, beneficially owned by a Related Party of a Tendering
Party shall be considered to be owned or held by such Tendering Party.
(h)    In connection with an exercise of Redemption rights pursuant to this
Section 6, the Tendering Party shall submit the following to the General
Partner, in addition to the Notice of Redemption:
(1)    A written affidavit, dated the same date as the Notice of Redemption,
(A) disclosing the actual and constructive ownership, as determined for purposes
of Code Sections 856(a)(6) and 856(h), of REIT Shares and any other classes or
shares of the Previous General Partner by (i) such Tendering Party and (ii) any
Related Party and (B) representing that, after giving effect to the Redemption,
neither the Tendering Party nor any Related Party will own REIT Shares or other
shares of the Previous General Partner in excess of the Ownership Limit;
(2)    A written representation that neither the Tendering Party nor any Related
Party has any intention to acquire any additional REIT Shares or any other class
of shares of the Previous General Partner prior to the closing of the Redemption
on the Specified Redemption Date; and
(3)    An undertaking to certify, at and as a condition to the closing of the
Redemption on the Specified Redemption Date, that either (A) the actual and
constructive ownership of REIT Shares or any other class of shares of the
Previous General Partner by the Tendering Party and any Related Party remain
unchanged from that disclosed in the affidavit required by Section 6(i)(1), or
(B) after giving effect to the Redemption, neither the Tendering Party nor any
Related Party shall own REIT Shares or other shares of the Previous General
Partner in violation of the Ownership Limit.
(i)    On or after the Specified Redemption Date, each holder of Preferred Units
shall surrender to the Partnership the certificate evidencing such holder's
Preferred Units, at the address to which a Notice of Redemption is required to
be sent. Upon such surrender of a certificate, the Partnership shall thereupon
pay the former holder thereof the applicable Cash Amount and/or deliver REIT
Shares for the Preferred Units evidenced thereby. From and after the Specified
Redemption Date (i) distributions with respect to the Preferred Units shall
cease to accumulate, (ii) the Preferred Units shall no longer be deemed
outstanding, (iii) the holders thereof shall cease to be Partners to the extent
of their interest in such Preferred Units, and (iv) all rights whatsoever with
respect to the Preferred Units shall terminate, except the right of the holders
of the Preferred Units to receive the Cash Amount and/or REIT Shares therefor,
without interest or any sum of money in lieu of interest thereon, upon surrender
of their certificates therefor.
(j)    Notwithstanding the provisions of this Section 6, the Tendering Parties
shall have no rights under the Agreement that would otherwise be prohibited
under the Charter. To the extent that any attempted Redemption would be in
violation of this Section 6(k), it shall be null and void ab initio, and the
Tendering Party shall not acquire any rights or economic interests in REIT
Shares otherwise issuable by the Previous General Partner hereunder.
(k)    If, at any time, after a partial redemption of Preferred Units, there are
fewer than 68,000 Preferred Units outstanding, the Partnership shall have the
right, but not the obligation, to redeem all outstanding Preferred Units by
treating each holder of Preferred Units as a Tendering Party who has delivered a
Notice of Redemption pursuant to this Section 6 for all of such holder’s
Preferred Units, by notice to such holder that the Partnership has elected to
exercise its rights under this Section 6(l). Such notice given by the General
Partner to a holder of Preferred Units pursuant to this Section 6(l) shall be
treated as if it were a Notice of Redemption delivered to the General Partner by
such holder. For purposes of this Section 6(l), (i) any holder of Preferred
Units (whether or not eligible to be a Tendering Party) may, in the General
Partner's sole and absolute discretion, be treated as a Tendering Party and
(ii) the provisions of Sections 6(g)(2) and 6(g)(3) hereof shall not apply, but
the remainder of this Section shall apply, mutatis mutandis.
7.    Status of Reacquired Units.
All Preferred Units which shall have been issued and reacquired in any manner by
the Partnership shall be deemed cancelled and no longer outstanding.


AA-6



--------------------------------------------------------------------------------




8.    General.
The ownership of the Preferred Units shall be evidenced by one or more
certificates in the form of Annex II hereto. The General Partner shall amend
Exhibit A to the Agreement from time to time to the extent necessary to reflect
accurately the issuance of, and subsequent redemption, or any other event having
an effect on the ownership of, the Class Ten Partnership Preferred Units.
9.    Allocations of Income and Loss.
Subject to the terms of Section 5 hereof, for each taxable year, (a) each holder
of Preferred Units will be allocated, to the extent possible, net income of the
Partnership in an amount equal to the distributions made on such holder's
Preferred Units during such taxable year, and (b) each holder of Preferred Units
will be allocated its pro rata share, based on the portion of outstanding
Preferred Units held by it, of any net loss of the Partnership that is not
allocated to holders of Partnership Common Units or other interests in the
Partnership.
10.    Voting Rights.
The holders of the Preferred Units will not have any voting or approval rights,
except (a) as required by applicable law or in the Agreement, and (b) as long as
any Preferred Units are outstanding, in addition to any other vote or consent of
partners required by law or by the Agreement, the affirmative vote or consent of
holders of at least 50% of the outstanding Preferred Units will be necessary for
effecting any amendment of any of the provisions of this Partnership Unit
Designation that materially and adversely affects the rights or preferences of
the holders of the Preferred Units. The creation or issuance of any class or
series of Partnership units, including, without limitation, any Partnership
units that may have rights junior to or, on a parity with, the Preferred Units,
will not be deemed to have a material adverse effect on the rights or
preferences of the holders of Preferred Units. The issuance of any additional
Class Ten Partnership Preferred Units after the date of initial issuance shall
be deemed to have a material adverse effect on the rights of holders of Class
Ten Partnership Preferred Units, and shall require the affirmative vote or
consent of the holders of at least 50% of the outstanding Class Ten Partnership
Preferred Units. With respect to the exercise of the above described voting
rights, each Preferred Unit will have one (1) vote per Preferred Unit.
11.    Restrictions on Transfer.
Preferred Units are subject to the same restrictions on transfer as are, and the
holders of Preferred Units shall be entitled to the same rights of transfer as
are, applicable to Common Units as set forth in the Agreement.




AA-7



--------------------------------------------------------------------------------







ANNEX I
TO EXHIBIT AA


NOTICE OF REDEMPTION
To:    AlMCO Properties, L.P.
c/o AIMCO-GP, Inc,
4582 South Ulster Street
Suite 1100
Denver, Colorado 80237
Attention: Investor Relations


The undersigned Limited Partner or Assignee hereby tenders for redemption Class
Ten Partnership Preferred Units in AIMCO Properties, L.P. in accordance with the
terms of the Agreement of Limited Partnership of AIMCO Properties, L.P., dated
as of July 29, 1994, as it may be amended and supplemented from time to time
(the "Agreement"). All capitalized terms used herein and not otherwise defined
shall have the respective meanings ascribed thereto in the Partnership Unit
Designation of the Class Ten Partnership Preferred Units. The undersigned
Limited Partner or Assignee:
(a)    if the Partnership elects to redeem such Class Ten Partnership Preferred
Units for REIT Shares or Class A Preferred Shares rather than cash, hereby
irrevocably transfers, assigns, contributes and sets over to Previous General
Partner all of the undersigned Limited Partner's or Assignee's right, title and
interest in and to such Class Ten Partnership Preferred Units;
(b)    undertakes (i) to surrender such Class Ten Partnership Preferred Units
and any certificate therefor at the closing of the Redemption contemplated
hereby and (ii) to furnish to Previous General Partner, prior to the Specified
Redemption Date:
(1) A written affidavit, dated the same date as this Notice of Redemption, (a)
disclosing the actual and constructive ownership, as determined for purposes of
Code Sections 856(a)(6) and 856(h), of REIT Shares by (i) the undersigned
Limited Partner or Assignee and (ii) any Related Party and (b) representing
that, after giving effect to the Redemption, neither the undersigned Limited
Partner or Assignee nor any Related Party will own REIT Shares in excess of the
Ownership Limit;
(2)    A written representation that neither the undersigned Limited Partner or
Assignee nor any Related Party has any intention to acquire any additional REIT
Shares prior to the closing of the Redemption contemplated hereby on the
Specified Redemption Date; and
(3)     An undertaking to certify, at and as a condition to the closing of the
Redemption contemplated hereby on the Specified Redemption Date, that either (a)
the actual and constructive ownership of REIT Shares by the undersigned Limited
Partner or Assignee and any Related Party remain unchanged from that disclosed
in the affidavit required by paragraph (I) above, or (b) after giving effect to
the Redemption contemplated hereby, neither the undersigned Limited Partner or
Assignee nor any Related Party shall own REIT Shares in violation of the
Ownership Limit.
(c)    directs that the certificate representing the RElT Shares or Class A
Preferred Shares, or the certified check representing the Cash Amount, in either
case, deliverable upon the closing of the Redemption contemplated hereby be
delivered to the address specified below;






AA-I-1



--------------------------------------------------------------------------------




(d)    represents, warrants, certifies and agrees that:
(i)     the undersigned Limited Partner or Assignee has, and at the closing of
the Redemption will have, good, marketable and unencumbered title to such
Preferred Units, free and clear of the rights or interests of any other person
or entity;
(ii)     the undersigned Limited Partner or Assignee has, and at the closing of
the Redemption will have, the full right, power and authority to tender and
surrender such Preferred Units as provided herein; and
(iii)     the undersigned Limited Partner or Assignee has obtained the consent
or approval of all persons and entities, if any, having the right to consent to
or approve such tender and surrender.


Dated:    ___________________
Name of Limited Partner or Assignee:                




_______________________________________            
(Signature of Limited Partner or Assignee)
                            


_______________________________________
(Street Address)


________________________________________                                        (City)
(State) (Zip Code)




(continued on the next page)


AA-I-2



--------------------------------------------------------------------------------




Issue check payable to
or Certificates in the
name of:                    ____________________________________________


Please insert social security
or identifying
number:            ____________________________________________             




Signature Guaranteed by:


_______________________________


NOTICE: THE SIGNATURE OF THIS NOTICE OF REDEMPTION MUST CORRESPOND WITH THE
NAME(S) AS WRITTEN UPON THE FACE OF THE CERTIFICATE FOR THE CLASS TEN PREFERRED
UNITS WHICH ARE BEING REDEEMED IN EVERY PARTICULAR WITHOUT ALTERATION OR
ENLARGEMENT OR ANY CHANGE WHATEVER.


THE SIGNATURE SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS,
STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS), WITH MEMBERSHIP
IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM PURSUANT TO SEC RULE
l7Ad-15.






























AA-I-3



--------------------------------------------------------------------------------














ANNEX II
TO EXHIBIT AA


FORM OF UNIT CERTIFICATE
OF
CLASS TEN PARTNERSHIP PREFERRED UNITS


THE SECURITY EVIDENCED HEREBY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE ''ACT"), OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS THE TRANSFEROR DELIVERS TO THE PARTNERSHIP AN OPINION OF
COUNSEL SATISFACTORY TO THE PARTNERSHIP, IN FORM AND SUBSTANCE SATISFACTORY TO
THE PARTNERSHIP, TO THE EFFECT THAT THE PROPOSED SALE, TRANSFER OR OTHER
DISPOSITION MAY BE EFFECTED WITHOUT REGISTRATION UNDER THE ACT AND UNDER
APPLICABLE STATE SECURITIES OR "BLUE SKY" LAWS. IN ADDITION, THE LIMITED
PARTNERSHIP INTEREST EVIDENCED BY THIS CERTIFICATE MAY BE SOLD OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE RESTRICTIONS ON TRANSFER SET FORTH IN
THE AGREEMENT OF LIMITED PARTNERSHIP OF AIMCO PROPERTIES, L.P., DATED AS OF JULY
29, 1994, AS IT MAY BE AMENDED AND/OR SUPPLEMENTED FROM TIME TO TIME, A COPY OF
WHICH MAY BE OBTAINED FROM AIMCO-GP, INC., THE GENERAL PARTNER, AT ITS PRINCIPAL
EXECUTIVE OFFICE.


Certificate Number_______


AIMCO PROPERTIES, L.P.
FORMED UNDER THE LAWS OF THE STATE OF DELAWARE


This certifies that ___________________________________________________________


is the owner of _____________________________________________________________


CLASS TEN PARTNERSHIP PREFERRED UNITS
OF
AIMCO PROPERTIES, L.P.,


transferable on the books of the Partnership in person or by duly authorized
attorney on the surrender of this Certificate properly endorsed. This
Certificate and the Class Ten Partnership Preferred Units represented hereby are
issued and shall be held subject to all of the provisions of the Agreement of
Limited Partnership of AIMCO Properties, L.P., as the same may be amended and/or
supplemented from time to time.


IN WITNESS WHEREOF, the undersigned has signed this Certificate.


Dated:
                            By:____________________________                        




























AA-II-1



--------------------------------------------------------------------------------











ASSIGNMENT


For Value Received, ________________________________________    hereby sells,
assigns and transfers unto
____________________________________________________________Class Ten
Partnership Preferred Unit(s) represented by the within Certificate, and does
hereby irrevocably constitute and appoint the General Partner of AIMCO
Properties, L.P. as its Attorney to transfer said Class Ten Partnership
Preferred Unit(s) on the books of AIMCO Prope1ties, L.P. with full power of
substitution in the premises.


Dated: ___________________
By: _____________________________
Name:


Signature Guaranteed by:


________________________________






NOTICE: THE SIGNATURE OF THIS ASSIGNMENT MUST CORRESPOND WITH THE NAME(S) AS
WRITTEN UPON THE FACE OF THE CERTIFICATE IN EVERY PARTICULAR WITHOUT ALTERATION
OR ENLARGEMENT OR ANY CHANGE WHATEVER.


THE SIGNATURE SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS,
STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS), WITH MEMBERSHIP
IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM PURSUANT TO SEC RULE
I7AD-15.




AA-II-2

